Citation Nr: 0431440	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  99-10 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for an ear condition, 
including hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to February 
1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which declined to reopen a claim for an ear 
condition, including hearing loss, and denied service 
connection for tinnitus.  

In September 2004, the veteran testified before the 
undersigned Veterans Law Judge at the RO.



FINDINGS OF FACT

1.  In October 1991, the RO denied the veteran's application 
to reopen a claim of service connection for an ear condition, 
including hearing loss, and no appeal was initiated.

2.  The evidence received since the October 1991 
determination bears directly and substantially on the issue 
of service connection for hearing loss.

3.  Medical opinions of record establish the veteran's 
hearing underwent an overall worsening during service, and 
that the veteran incurred tinnitus in service. 



CONCLUSIONS OF LAW

1.  The October 1991 determination is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.160(d) (2004); 38 C.F.R. §§ 
20.200, 20.302, 20.1103 (2004).

2. New and material evidence has been received and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

3.  A hearing disability was aggravated by active service.  
38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2004).

4.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An assessment of the Veterans Claims Assistance Act, 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), is not required, as the application to reopen and the 
service connection claims are granted.    

I.  Facts

The veteran's enlistment record for the Army from July 1948 
noted he had been rejected for service in 1944 on account of 
ear trouble, and noted a healed perforation of the right ear.  
The record recognized the veteran's mastoid of the right ear 
was removed in 1945.  The physical examination indicated his 
hearing was 15/15 for whispered voice of the right and left 
ears.

In January 1949, the veteran's service medical records 
indicate he complained of draining in the left ear.  A 
diagnosis identified otitis media, chronic, bilateral, cause 
undetermined, severe, hearing unimpaired, suppurative.  A 
February 1949 admission report from the base hospital 
indicated the same diagnosis with impaired hearing, 
ottorrhea, and old mastoidectomy surgical scars, bilaterally.  
Hearing whispered voice was left 6/12, right 3/15, and an 
audiogram indicated decibel loss left 43 percent and right 56 
percent.  

A description of the veteran's medical history upon admission 
to the hospital noted it was non-contributory other than 
bilateral mastoidectomy in 1936, and that the veteran 
reported he had a severe ear infection bilaterally in 1936, 
which later required the mastoidectomy.  Since that time, the 
veteran had had chronic ear infection and drainage.  Progress 
notes stated the veteran was doing well away from the cold 
and noise of aircraft.  

A final summary by the EENT Clinic noted a bilateral 
mastoidectomy in 1936, and a physical examination revealed 
both tympanic membranes were almost totally destroyed with 
chronic granulation tissue and purulent otorrhea.  After 
citing to the diagnosis of otitis media, and the hearing 
loss, it was recommended the veteran be separated from the 
Armed Forces.  

The veteran's separation qualification record noted his 
military occupational specialty included A&E Mechanic.  The 
veteran initially filed a service connection claim in March 
1949, and the Board denied the issue of service connection 
for otitis media with defective hearing in February 1952.

In January 1985, the veteran filed an application to reopen 
his claim with attached lay statements from fellow soldiers, 
who articulated the veteran had an accident on the flight 
line involving his ears.  In a February 1985 letter, the RO 
stated the evidence was not new and material.  In May 1989, 
the veteran sought to reopen the claim by submitting evidence 
of current treatment for hearing loss, and the RO sent a 
September 1989 letter stating the evidence did not warrant a 
change in the previous determination.  In August 1991, the 
veteran's representative submitted results of a hearing 
examination in support of the claim, and the RO sent an 
October 1991 statement that the evidence was not new and 
material to the issue of service connection for hearing loss.  

In February 1998, the veteran filed the pending application 
to reopen, as well as a claim of service connection for 
tinnitus.  The veteran submitted an undated statement from 
Dr. Morrish who opined, "History of acoustic trauma that 
resulted in tympanic membrane perforation while in military 
which resulted in ear surgeries with resultant hearing loss 
service connected."  

At a July 1999 VA examination the veteran reported his 
hearing, after bilateral mastoid surgery at seven or eight 
years of age, was normal until an in-service accident behind 
an aircraft.  He reported several surgeries in approximately 
1950.  He also reported bilateral tinnitus, present since the 
1949 accident.  The examiner noted an audiogram from July 
1999 showed bilateral moderate to profound sensorineural 
mixed hearing loss, with speech audiometry of the left ear at 
24 percent, which was "pretty severe."  An addendum posited 
after reviewing the claims file noted a large portion of the 
veteran's hearing loss was conductive hearing loss that was 
post surgical.  He also had a sensorineural component that 
was as likely as not related to military noise exposure.  The 
other examiner who gave the hearing test opined based on 
reported history of noise exposure and reported 
hospitalization with decreased hearing and onset of tinnitus, 
it was as likely as not that the veteran's history of 
military service aggravated his audiological condition.  

A June 2000 report from Dr. Lundy noted the veteran's medical 
history concerning his ears was complicated and could date 
back to 1949.  Dr. Lundy recorded the veteran had had 
tympanoplasty on the right ear after the perforation and 
exploratory tympanoplasty on the left ear after surgery for 
presumed ostosclerosis.  

Also of record is a report from Dr. Bartels who was referred 
by Dr. Moorish.  Dr. Bartels noted the veteran's account of 
an in-service airplane backfire and loud explosion, and 
opined in his medical judgment and within reasonable 
probability, the veteran's left ear problem and his 
exacerbation of chronic ear disease occurred in the military.  
The eventual sequalae of chronic ear disease may have 
included Meniere's disease.  Thus, there appeared to be a 
connection dating back to the military for the veteran's 
Meniere's disease, chronic otitis media, and mastoiditis.  

A July 2003 statement from Dr. Bartels noted the veteran 
entered service in July 1948 with 15dB hearing in both ears.  
The audiogram at that time suggested that his hearing loss 
was 43 percent in the left ear and 56 percent in the right 
ear although whispered voices heard at 15dB.  Significant 
hearing loss appeared to occur during the veteran's time in 
service, that is a "dramatic change" in hearing.  Over 
ensuing years, loss of hearing had been non syndromic 
genetic.  It would appear that the veteran had a significant 
drop in hearing with military service records.  Dr. Bartels 
stated:  "I do expect his hearing loss, then, to be multi 
factoral with at least some of it appearing while in 
service."

Another letter from Dr. Bartels dated February 2004 again 
recited the veteran's recorded hearing in February 1949 prior 
to discharge, and stated it provided direct substantiation.  
Dr. Bartels stated:  "I do think [the veteran] has a 
reasonable basis upon which to believe that he has a medical 
disorder for which suitable evidence exists of disease while 
in service."  

II.  Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the claim.  Hodge, 155 F.3d at 1362.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

III.  Analysis

The Board's 1952 determination denied service connection on 
the merits for otitis media with defective hearing.  There 
are two ways to look at this case.  First, as a new and 
material issue, because the veteran sought to reopen the 
claim as conceived by the Board.  Or, second, the veteran 
filed a new claim strictly for hearing loss, because he did 
not refer to otitis media in the February 1998 filing.  

Under either approach, the veteran's claim is granted.  For 
the new and material approach, the various medical opinions 
of record from VA and Dr. Bartels are new, and material, in 
that this evidence was not already of record, and speaks 
significantly to a substantial issue in the case (a nexus 
between in-service incurrence of a current hearing loss 
disability).  In terms of the merits, these opinions offer 
evidence in the veteran's favor, as detailed below.

Regarding the presumption of soundness, arguably it does not 
apply as the enlistment record noted a previous condition 
with the mastoid, and a healed perforation of the right ear.  
Notably, there is no documentation of a disability involving 
hearing loss, or infection.  Assuming, however, the mastoid 
and perforation noted at entrance requires that the veteran 
may not be considered sound, the question becomes whether any 
ear condition was aggravated during service.  A reasonable 
interpretation of the VAX opinion, which was rendered after 
reviewing the claims file, and Dr. Bartels' opinions, is that 
in totality this evidence affirms that the veteran's hearing 
underwent an overall worsening rather than an acute "flare-
up" during service.  Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  

The examiners rendered opinions based on the veteran's 
history of working around aircraft as a mechanic, which as a 
factual matter, is established by the veteran's military 
specialty in his separation record.  Dr. Bartels and the VA 
examiner were aware of the veteran's medical history, 
including surgery and previous diagnoses, upon rendering an 
opinion.  The VA examiner reported the pre-service mastoid 
surgery, and particularly demarcated different types of 
hearing loss experienced by the veteran, stating that the 
sensorineural component (as opposed to the post surgical 
conductive hearing loss) was as likely as not related to 
military noise exposure.  Additionally, there is evidence of 
in-service aircraft noise exacerbated ear problems as the 
veteran's service medical records contain recordation that 
his ear problems improved away from the aircraft noise.  The 
record lacks clear and unmistakable evidence to rebut the 
presumption of aggravation.

The July 1999 VA examination also assessed the veteran's 
claim of tinnitus, and in light of the veteran's military 
occupation and report of symptoms, the examiner effectively 
decided the veteran incurred the disability in service.  

Because the preponderance of the evidence is for the 
veteran's claims, the claims are granted.  


ORDER

As new and material evidence has been received, the claim of 
service connection for an ear condition, including hearing 
loss, is reopened, and service connection for hearing loss is 
granted on the merits.

Entitlement to service connection for tinnitus is granted.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



